DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.   
The following analysis is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 7, 2019 (84 Fed. Reg. 50).  See also MPEP 2106.04(a)(2)(II).
	Regarding claim 1:
Step 1: 
Claim 1 meets step 1 requirement as it is directed towards a process, machine, manufacture or composition of matter which is/are statutory subject matter.  In this case, a “method” satisfies a “process” category.  
Step 2A, prong 1 test:
Does the claim recite an abstract idea, law of nature, or natural phenomenon?  Yes, claim 1 ,as a whole, recites a method of facilitating steps of organizing human activity e.g., mental process as explained in details below.
Claims 1 in general is about object verification using images of objects and similarity scores thereof for verification which can clearly be performed as a mental process. 
The limitation of “determining whether the first object is verified based on the first similarity score and the second similarity score” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation as a mental process. That is nothing in the claim element precludes the processing from being performed as a mental process, or merely by pencil and paper. For example, the “computing device” can be understood as one’s brain, and an individual is able to draw images of objects at different points in time and proceed to compare the images using similarities (e.g., less similar, more similar, scaled similarity, identical, etc.). Similarly, images of objects can be captured at different points in time and compared for verification purposes using similarities and degrees thereof, and further show that whether the images are the same and/ or different. Likewise, the limitations of “determining, by the computing device, a first similarity score between the captured image of the first object and the one or more pre-stored images of the first object”, and “determining, by the computing device, a second similarity score between the captured image of the first object and the one or more pre-stored images of the second object” as drafted, is a process that, under its broadest reasonable interpretation covers performance of the limitations by one’s own mental processes. For example, estimating/ determining similarities of objects and images thereof can be easily made using score(s) (e.g., a scale of 0 to 10) as a mental process. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of a mental step which could be performed by pen and paper, then it falls within the “mental steps” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A, prong 2 test:
Does the claim recite additional elements that integrate the judicial exception into a practical application? No; as explained below.  
The claim recites only one physical element – a “computing device” which is used to perform various tasks.  As explained supra, these various tasks can be performed as mental steps and said device, as contemplated supra, can be a human’s brain. Similarly, the computing device is further considered as a generic computer. It is important to note that a general purpose device/ computer (e.g., generic computer to per perform generic computer functions) that applies a judicial exception, such as an abstract idea does not qualify as a particular machine. See MPEP 2106.05 (b) (I).
With respect to the collective functions of “determinations” of a first and second similarities and object verification, the broadest reasonable interpretation (BRI) would have encompassed any forms of estimations/ determinations inclusive of mental determination processes. For example, a human can make similarity determinations among objects using images and make visual assessments to indicate a verification outcome. Furthermore, the assessment/ determinations could be based on the differences of the images of the objects, or even guessing based on alternate metrics, to indicate a verification outcome. 
Accordingly, by utilizing the a “computing device” to facilitate determinations of similarities of images of objects and verifications thereof does not add anything that humans normally do on a daily basis.  This is merely a means to facilitate a process of organizing human activity.  See MPEP 2106.04(a)(2)(II).
Claim 1 further recites the additional steps of “capturing…an image of a first object” and “obtaining…a plurality of pre-stored images comprising one or more pre-stored images of the first object and one or more pre-stored images of a second object having similar features with the first object”. The additional steps are merely “adding insignificant extra-solution activity to the judicial exception, e.g. mere data gathering in conjunction with a law of nature or abstract idea” as listed below. 
With regard to (2b) the Guidance provided the following examples of limitations that may be enough to qualify as “significantly more" when recited in a claim with a judicial exception:
Improvement to another technology or technical field
Improvement to functioning of computer itself and/or applying the judicial exception with, or by use of, a particular machine
Effecting a transformation or reduction of a particular article to a different state or thing.
Adding a specific limitation other that what is well understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application
Meaningful limitation beyond generally linking the use of an abstract idea to a particular technological environment.
The Guidance further set forth limitations that were found not to be enough to qualify as “significantly more” when recited in a claim with a judicial exception include:
Adding words to “apply it” (or an equivalent) with the judicial exception or mere instructions to implement abstract ideas on a computer
Simply appending well-understood, routine and conventional activities previously known to the industry specified at a high level of generality to the judicial exception, e.g. a claim to an abstract idea requiring no more than a generic
Computer to perform generic computer functions that are well -understood, routine and conventional activities previously known to the industry.
Adding insignificant extra-solution activity to the judicial exception, e.g. mere data gathering in conjunction with a law of nature or abstract idea
Generally linking the use of the judicial exception to a particular technological environment or field of use. 

Consequently, the identified additional elements taken into consideration individually or in combination of the steps performed fails to amount of significantly more than the abstract idea above.
As to claims 2- 14, similar mental process/ abstract idea is applied and the same “computing device” is further used to facilitate various steps that amount to nothing more than a mental process as noted above and therefore are also rejected under 35 U.S.C. 101. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, 10- 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ganong et al (US PAP 2017/ 0124385), “Ganong”.
As per claims 1 and 10, Ganong teaches a computer readable memory with instructions see for example [343];
capturing, through a computing device, an image of a first object (i.e., images 1602,1604, and 1606) see for example fig. 16 (reproduced below); 
obtaining, by the computing device, a plurality of pre-stored images comprising one or more pre-stored images of the first object and one or more pre-stored images of a second object having similar features with the first object (i.e., similarity threshold to a face signature associated with a known person 1608a, 1608b and face signatures stored in a repository and linked to a user identifier) see for example [125]; 
determining, by the computing device, a first similarity score between the captured image of the first object and the one or more pre-stored images of the first object (i.e., face signature in an image within a similarity threshold to a face signature associated with a known person 1608a, 1608b (e.g. face signatures stored in a repository and linked to a user identifier)) see for example [125]; 
determining, by the computing device, a second similarity score between the captured image of the first object and the one or more pre-stored images of the second object (i.e., face signature in an image within a similarity threshold to a face signature associated with a known person 1608a, 1608b (e.g. face signatures stored in a repository and linked to a user identifier)) see for example [125]; and 
determining whether the first object is verified based on the first similarity score and the second similarity score (i.e., confirmation of a face appearing in an image 1602 using similarity threshold) see for example [125]; the entire specification including [0093] of Gangong discloses using face signatures to authenticate users as part of a security process.

    PNG
    media_image1.png
    381
    673
    media_image1.png
    Greyscale




As per claims 2 and 11, Ganong teaches comparing the first similarity score with the second similarity score; determining that the first object is verified if the first similarity score is greater than or equal to the second similarity score; and determining that the first object is not verified if the first similarity score is smaller than the second similarity score (i.e., confirmation of a face using similarity threshold (implicitly corresponding to a score smaller, greater than and or equal) by comparing of the images 1604, and/ or 1606 using yes/ and or no buttons with any of the known persons 1608a, 1608b and the face signatures stored in a repository and linked to a user identifier) see for example [125] and fig. 16.
As per claim 6, Ganong teaches capturing a plurality of first images of the first object; and comparing each of the plurality of first images of the first object with the plurality of pre- stored images to obtain the first similarity score and the second similarity score see for example [125] and fig. 16.
As per claims 7 and 14, Ganong teaches sending, by the computing device to a server, the captured image of the first object for the server to match the captured image with a plurality of pre-stored images, wherein a similarity between the captured image and each of the plurality of pre-stored images is greater than a threshold; and receiving, by the computing device from the server, the plurality of pre-stored images (i.e., finding a twin, wherein a user may submit a photo including an image of their face, from which the present invention may generate a face signature. The face signature may then be compared to other individuals' face signatures that have been previously uploaded. Based on a predetermined similarity threshold, one or more similar faces may be reported to one or all of the individuals whose faces match) see for example [151].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ganong in view of Sukegawa et al (US PAP 2003/ 0039380), “Sukegawa”.
As per claim 5, Ganong does not teach determining whether a level of misrecognition associated with the first object exceeds a threshold; if the level of misrecognition exceeds the threshold, suspending the verification request; and if the level of misrecognition is lower than the threshold, issuing a plurality of capture instructions configured to instruct the first object to perform a plurality of actions.
However, Sukegawa teaches determining whether a level of misrecognition associated with the first object exceeds a threshold; if the level of misrecognition exceeds the threshold, suspending the verification request; and if the level of misrecognition is lower than the threshold, issuing a plurality of capture instructions configured to instruct the first object to perform a plurality of actions (i.e., reduce a lowering of the recognition rate caused by the difference between the angles of illumination to the face of a person to be authenticated, or by the difference between the conditions (e.g., the size, position, and direction) of the face during registration and the conditions (e.g., the size, position, and direction) of the face during recognition)) see for example [11 and 245].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art at the time the invention was made to incorporate the teachings Sukegawa into Ganong to offer information concerning a face during registration and information concerning a face input during recognition which are simultaneously displayed, thus giving a person to be authenticated an index indicating the way his or her face is correctly recognized, and therefore it is possible to reduce the occurrence of an event in which recognition is unsuccessful and so the recognition process is retried as an state of the art technology see for example [0242].

Claims 8- 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ganong in view of Amacker et al (US Patent 9619713) , “Amacker” (IDS).
As per claim 8, Ganong does not teach sending, by the computing device to a server, the captured image of the first object for the server to determine profile information of the first object from the captured image and match the determined profile information with pre-stored profile information of a plurality of pre-stored objects, wherein a similarity between the determined profile information and the pre-stored profile information of each of the plurality of pre-stored objects is greater than a threshold; and receiving, by the computing device from the server, a plurality of pre-stored images corresponding to the plurality of pre-stored objects..
However, Amacker teach sending, by the computing device to a server, the captured image of the first object for the server to determine profile information of the first object from the captured image and match the determined profile information with pre-stored profile information of a plurality of pre-stored objects, wherein a similarity between the determined profile information and the pre-stored profile information of each of the plurality of pre-stored objects is greater than a threshold; and receiving, by the computing device from the server, a plurality of pre-stored images corresponding to the plurality of pre-stored objects (i.e., the image grouping application 146 may be configured, when executed, to receive a user selection of one or more objects in a user-selected image of a plurality of images stored in image store 186 and accessible by the client device 110(A)-110(N). The images may be also stored on the user device 110(A)-110(N) and be accessible by the application server 105 (e.g., image grouping application 146). The image grouping application may identify characteristics of the selected objects, browse the stored images, and determine the images having the objects with identified characteristics (corresponding to the similarity of the pre- stored and determined profile information of each of the pre- stored objects and threshold thereof). The application may then tag the identified images and made the images available to the client device 110(A)-110(N) as an image group, which may then be provided to the user for further action. Further actions, such as sharing the image group with other users (e.g., posting the group on a Web site or emailing the group to the selected users) may then be performed. The actions may further include sending permissions to view the group of images by the users captured in the images, creating an album based on the group of images, setting up for regular transmissions to the users captured in the images (if objects in the images are persons), associating faces in the group of images with the respective user information, providing user location to the users captured in the images, and the like. In one example, the image grouping application may reside on the client device 110(A)-110(N)) see for example column 4 lines 10- 40.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art at the time the invention was made to incorporate the teachings Amacker into Ganong, wherein many mobile computing devices today have the ability to capture an image, such as a photograph, video, and the like and the images may be stored locally on the device or remotely and made accessible by the device. Some image viewing applications available today organize (e.g., group) the captured images by objects in the image, for example, by a person captured in the image, wherein the image grouping is possible through facial recognition applications, and grouping the stored images into separate collections may require a substantial number of manual operations conducted on the device. However, image grouping allows a user to view images that contain a specific object, but does not allow easy sharing the images with any one person. Accordingly the user may easily send/ receive (e.g., email, text, post, etc.) the images individually or upload the images to a service that is made accessible to the people that the user intends to securely share the images with and therefore offer security, speed and convenience while sharing images as an state of the art technology see for example column 1 lines 1- 20.
As per claim 9, Amacker teaches sending, by the computing device to a server, the captured image of the first object for the server to determine profile information of the first object from the captured image and match the determined profile information with pre-stored profile information of a plurality of pre-stored objects, wherein a correlation between the determined profile information and the pre-stored profile information of each of the plurality of pre-stored objects is greater than a threshold; and receiving, by the computing device from the server, a plurality of pre-stored images corresponding to the plurality of pre-stored objects (i.e., (i.e., the image grouping application 146 may be configured, when executed, to receive a user selection of one or more objects in a user-selected image of a plurality of images stored in image store 186 and accessible by the client device 110(A)-110(N). The images may be also stored on the user device 110(A)-110(N) and be accessible by the application server 105 (e.g., image grouping application 146). The image grouping application may identify characteristics of the selected objects, browse the stored images, and determine the images having the objects with identified characteristics (corresponding to the correlation of the pre- stored and determined profile information of each of the pre- stored objects and threshold thereof). The application may then tag the identified images and made the images available to the client device 110(A)-110(N) as an image group, which may then be provided to the user for further action. Further actions, such as sharing the image group with other users (e.g., posting the group on a Web site or emailing the group to the selected users) may then be performed. The actions may further include sending permissions to view the group of images by the users captured in the images, creating an album based on the group of images, setting up for regular transmissions to the users captured in the images (if objects in the images are persons), associating faces in the group of images with the respective user information, providing user location to the users captured in the images, and the like. In one example, the image grouping application may reside on the client device 110(A)-110(N)) see for example column 4 lines 10- 40.
Allowable Subject Matter
Claims 3- 4 and 12- 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov